                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 REBECCA SUZANNE DENOFRE,

        Plaintiff,
                                                     Case No. 2:19-cv-156
 v.
                                                     HONORABLE PAUL L. MALONEY
 CITY OF ISHPEMING, STEVE
 SNOWAERT, and JUSTIN BIANCO

        Defendants.
 _____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff filed this lawsuit on August 7, 2019. The Magistrate Judge conducted an initial

review pursuant to 28 U.S.C. § 1915(e)(2), and issued a Report and Recommendation on

September 13, 2019, recommending that this Court dismiss the case.               The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 9) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Plaintiff’s complaint is DISMISSED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007). Should Plaintiff appeal this decision, the Court will assess the $505.00

appellate filing fee pursuant to § 1915(b)(1), see McGore, 144 F.3d at 610-11.
      A Judgment will be entered consistent with this Order.



Dated: October 3, 2019                                    /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
